                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                          CAROLYN E. KRUK
Corporation Counsel                            100 CHURCH STREET                                     cell: (646) 939-7631
                                               NEW YORK, NY 10007                                    fax: (212) 356-1140
                                                                                                     ckruk@law.nyc.gov



                                                                     May 18, 2021

                                            Defendants' request for leave to file under seal the certified
                                            copy of the administrative record is granted.
        BY ECF
                                            It is SO ORDERED.
        Hon. Edgardo Ramos
        United States District Judge
        Southern District of New York                                                          .
        40 Foley Square                                                    05/18/2021
        New York, NY 10007

                       Re: T.F. and S.F. individually, and on behalf of I.F. v. New York City
                           Department of Education and Richard A. Carranza, in his official capacity
                           as the Chancellor of the New York City Department of Education, 20-CV-
                           10733 (ER) (KHP)

        Dear Judge Ramos:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendants New York City
        Department of Education (DOE) and former DOE Chancellor Richard A. Carranza (collectively,
        “Defendants”) in the above-referenced action. I write, with the consent of Plaintiffs’ counsel and
        pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, to respectfully request leave to
        file under seal the certified copy of the administrative record underlying this action, which is
        brought pursuant to the Individuals with Disabilities Education Act (IDEA).

                       The administrative record in this action is replete with confidential information,
        including the name, date of birth, and other pedigree information of the minor student, I.F., on
        whose behalf this action is brought. This information should not be made public in compliance
        with Rule 5.2(a). See Fed. R. Civ. P. 5.2(a).

                        Additionally, the record contains “personally identifiable information” describing
        I.F.’s medical history and disabilities, in addition to I.F.’s educational records and information
        detailing the student’s educational progress and history. These materials are confidential under
        the IDEA and the Family Educational Rights and Privacy Act (FERPA). 34 C.F.R. § 99.3
        (defining personally identifiable information under FERPA), § 300.32 (including a “list of
personal characteristics or other information that would make it possible to identity the child
with reasonable certainty” as personally identifiable information under IDEA). Additionally, as
the underlying administrative proceeding is presumptively closed to the public pursuant to 34
C.F.R. § 300.512(c)(2), all documents recounting the proceeding should themselves be deemed
confidential. Id. (permitting parents to choose whether a hearing is open or closed to the public).
“For these reasons, courts in this Circuit have routinely allowed administrative records
underlying IDEA cases to be filed under seal to protect the privacy interests of minor child
plaintiffs.” L.B. v. New York City Dept of Ed, 15-CV-3176, 2015 U.S. Dist. LEXIS 127081, *2
(S.D.N.Y. Sept. 22, 2015)(citing C.L. v. Scarsdale Union Free Sch. Dist., 913 F. Supp. 2d 26, 30
(S.D.N.Y. 2012); A.M. ex rel. Y.N. v. New York City Dep't of Educ., 964 F. Supp. 2d 270, 277
(S.D.N.Y. 2013)). Therefore, Defendants believe that this information is appropriately filed
under seal pursuant to Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)
(Countervailing factors weighing in favor of sealing include, inter alia, the privacy interests of
those resisting disclosure).

                Accordingly, Defendants submit that the Lugosch standard is met as protecting
the privacy interests of the minor student in keeping confidential that child’s education and
medical history constitutes a “compelling reason” to seal the record and outweighs the public's
interest in access. Lugosch, 435 F.3d at 121 (countervailing factors include, among others, the
privacy interests of those resisting disclosure). As such, Defendants respectfully request, with
consent of Plaintiffs’ counsel, leave to file the certified administrative record in this action under
seal.

               Thank you for your consideration of this request.

                                                              Respectfully submitted,

                                                              s/
                                                              Carolyn E. Kruk
                                                              Assistant Corporation Counsel
cc:    Lauren A. Baum (by ECF)
       Plaintiffs’ counsel




                                                  2
